DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
 Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive. It is noted that claims 1 and 7 are directed toward devices and the additional environmental data is received, but nothing is processed or done with the information.  Therefore, since Chang in view of Wolfe discloses hardware capable of receiving the data it reads on the claims.  It is further noted that the claims have an outstanding Double Patenting rejection and no terminal disclaimer has been filed.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim states that the device receives environmental data from an environment associated with the subject and additional environmental data from an environment associated with one or more additional subjects.  However, the Examiner is unable to find support for the device that is positionable adjacent a torso receiving environmental data associated with one or more additional subjects. The specification on pages 12-14 provides support for a computer device receiving data from subject and additional subjects and displaying it to a caregiver, but fails to provide support for the sensing device receiving the data for additional subjects. 
Regarding claim 2, the claim states that the system receives environmental data from an environment associated with the subject and additional environmental data from an environment associated with one or more additional subjects.  The claim is silent as to the computing device receiving the data and is unclear as to what device actually 
Claims 3-6 are rejected for inheriting the same deficiencies as claim 2 above.
Regarding claim 7, the claim states that the device receives environmental data from an environment associated with the subject and additional environmental data from an environment associated with one or more additional subjects.  However, the Examiner is unable to find support for the device that is positionable adjacent a torso receiving environmental data associated with one or more additional subjects. The specification on pages 12-14 provides support for a computer device receiving data from subject and additional subjects and displaying it to a caregiver, but fails to provide support for the sensing device receiving the data for additional subjects. 
Claims 8-15 and 18 are rejected for inheriting the same deficiencies as claim 2 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 9,572,528) in view of Wolfe et al. (U.S. Pub. 2010/0286545 hereinafter “Wolfe”).
Regarding claims 1 and 7, Chang discloses a device, comprising: a housing positionable adjacent a torso of a subject (e.g. 202); a processor with the housing (e.g. 310); an accelerometer (e.g. 102; Col. 7, ll. 12-27) and a temperature sensor (e.g. 106, 108) within the housing and coupled to the processor that measure one or more characteristics of the subject, the processor being configured to continuously determine whether any change in motion of the subject is detected during a predetermined period of time (e.g. Figs. 7-8); and a low energy transceiver within the housing and coupled to the processor that wirelessly transmits the measured one or more characteristics of the infant to a remote site (e.g. Col. 11, ll. 6-50); and wherein the housing can be coupled to an accessory of an infant to monitor the one or more characteristics of the infant (e.g. Col. 6, ll. 42-46). Chang further discloses wherein said system receives additional environment data from an environment associated with the subject over time, wherein said additional environment data includes any of artificial lighting data, natural lighting data, humidity moisture data, room temperature data, ambient noise data, and vibration data (e.g. 108, 112). Chang further discloses that the system is wireless and is capable of receiving additional environmental data via the antenna (e.g. 426).  Chang discloses the claimed invention except for an alert signal is configured to be broadcast when no change in motion of the subject is detected during the predetermined period of time.  However, Wolfe teaches that it is known to sense when there is no change in motion in a period of time as set forth in Paragraph 6 to provide a means for indicating the 
It is noted that the claims are directed toward an apparatus and only require the hardware to receive data.  The claims do not require the processing or using of the data, just that the device is capable of receiving additional environmental data.
Regarding claim 8, Wolfe discloses that the non-movement time is 10 seconds but can be changed to any number based on the user.  It would have been obvious to use 1 second as it is within a limited range from the time claimed by Wolfe. Further It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the time as taught by Wolfe with the time of 1 second, because Applicant has not disclosed that the time of one second provides an advantage, is used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the user defined time as taught by Wolfe, because it provides the same non-movement sensing and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Wolfe. Therefore, it would have been an obvious matter of design choice to modify Wolfe to obtain the invention as specified in the claim(s). 
Regarding claims 9, Wolfe further discloses sending polling requests from a first processor (e.g. 24) to a second processor (e.g. 30) regarding any of status, temperature 
Regarding claim 10, Wolfe further discloses, wherein said first processor sends an interrupt request to the second processor in the event that the position of the monitoring device is determined to have not changed over the predetermined period of time (e.g. ¶6).  
Regarding claims 11-14, Wolfe further discloses wherein the monitoring device is not in a fixed position with respect to the torso, but is permitted a range of movement with respect to the torso (e.g. see Fig. 3; “sensor attached to clothes or placed in pocket, thus permitted to move with respect to the torso”).  
Regarding claim 15, Chang further discloses wherein said system further provides an alert signal responsive to whether the position of the motion sensor is upside down with respect to gravity (e.g. Col. 5, ll. 16-30).  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Wolfe as applied to claims 1 and 7-15  above, and further in view of Ketelhohn (U.S. Pat. 6,765,489).
Regarding claim 18, Chang in view of Wolfe discloses the claimed invention except for the device outputting the sensor data to a control unit to adjust lighting, temperature, vibration or noise.  However, Ketelhohn teaches that it is known to use the sensor output as set forth in Column 6, lines 55-65 and Column 7, lines 46-50 to provide a means for stimulating an infant based on the sensed data.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Chang in view of Wolfe, with the sound, vibration and .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,123,739. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed toward the same subject matter wherein the broader claims of the current application are anticipated by the claims of the ‘739 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/           Primary Examiner, Art Unit 3792